DETAILED ACTION
The instant action is in response to application 11 December 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objection on page 1 is simply a clarifying objection.  The majority of boost converters generally try to follow a fixed reference voltage.  The present application uses feed forward control to adjust the reference/target voltage.  Rephrased simply, the objection is just trying to have the applicant include feed forward in the background section, since it is a major thrust of invention.     
The specification objection regarding the run-on sentence of page 3 has been withdrawn.
As to the remarks on the merits, applicant alleges that the combination does not teach “increase the at least one output voltage threshold from a first magnitude to a second magnitude greater than the first magnitude when the input voltage decreases from greater than an input voltage threshold to lesser than the input voltage threshold”.  Examiner respectfully disagrees.  Capel is a maximum power point tracking technology using solar panels as a source.  The graphs are generated because of the output of the photovoltaic generator.  Note that Capel specifically states that “The solar generators used for satellites constitute one example of a power supply of the above kind. FIG. 1 shows a graph of the current and the power as a function of the voltage at the terminals of a generator,” and “Curves 1 and 2 in FIG. 1 correspond to operation at a temperature of +100.degree. C.; curves 3 and 4 correspond to operation at a temperature of -100.degree. C”.  Capel is tracking the maximum power point, which can also be seen in Fig. 4, where the current and voltage value is being fed to a system to track the MPP.  Since the voltage is increasing past the knee of the curve, the converter of Capel decreases the output voltage in order to track back to the photovoltaics maximum power point. This shows how the input voltage decreases along with the output voltage, but recall that Capel clearly shows two graphs.  This means that at the instant it changes from graphs 1/3 to 2/4, there is a moment where the converter is decreasing the output voltage (and therefore the input voltage), but will then increase the reference voltage once the system determines the current value is no longer saturated.  As such, the system decreases input voltage and then increases the reference voltage.  As such, this argument is not persuasive. 
As to the remarks regarding the combination, examiner finds the statement “reversing causality of Kato as disclosed in the applicants previous response” not persuasive.  A judgment on obviousness that takes into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Moreover, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In addition to all of the case law and arguments above, adding solar panels with maximum power point tracking would save fuel costs and is an expected advantage.  Since there is an expected advantage.  As such, the office must maintain the obvious rejection per MPEP §2144.02.
Specification
The specification is objected to for the following informalities:
Page, 1, lines 15-20: P(t)=V(t)*I(t).  The sentence reads as if applicant is detailing constant voltage loads with the current causing power to change, which is not the case.  Please revise to emphasize the changing voltage levels as well.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 9-16, 18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 10,116,200) in view of Capel (US 6,984,970).
As to claim 1,  Kato discloses a system comprising: a power converter (Fig. 2, item 110) configured to receive an input voltage (V1s) and generate an output voltage (V2s); and a controller (300) configured to: control operation of the power converter based on a comparison of the output voltage with at least one output voltage threshold (V2 ref* /Claim 1 “and a control unit configured to generate an output voltage target value in accordance with an output voltage command value to control the power conversion unit such that the output voltage follows the output voltage target value, ”); and set the at least one output voltage threshold based on the input voltage (Col. 6, lines 5-10 “Based on operation states of the power source 400, the DC/DC converter 100, and the load 5, the host control unit 310 calculates an output voltage command value V2ref and outputs the calculated result to the converter control unit 320.”) wherein the controller is further configured to increase the at least one output voltage threshold from a first magnitude to a second magnitude greater than the first magnitude causing the input voltage decreases from greater than an input voltage threshold to lesser than the input voltage threshold (See Fig. 9B. See also Fig. 12).  
He does not explicitly teach wherein the controller is further configured to increase the at least one output voltage threshold from a first magnitude to a second magnitude greater than the first magnitude when the input voltage decreases from greater than an input voltage threshold to lesser than the input voltage threshold.  Though strongly suggested by 9B/10B has controller 300 set the target voltage dependent on input voltage.
Capel teaches wherein the controller is further configured to increase the at least one output voltage threshold from a first magnitude to a second magnitude greater than the first magnitude when the input voltage decreases from greater than an input voltage threshold to lesser than the input voltage threshold (See Figs. 1 & 2.  After the converter goes past the maximum power point, the tracking system decreases the voltage to get back to the maximum).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kato to use solar panels mode as disclosed in Capel to reduce fuel costs.  
As to claim 2, Kato in view of Capel teaches wherein the controller comprises a switch controller (320) for controlling switching of the power converter to define a charging state (Fig. 9B/10B, 0-t1, t2+) and a transfer state (Fig. 9B/10B, t1-t2) of the power converter, wherein the switch controller is configured to control the switching of the power converter based on the comparison (the system follows the target voltage V2ref*).
As to claim 3, Kato in view of Capel teaches wherein the controller is configured to: control operation of the power converter based on a comparison of the output voltage with a plurality of output voltage thresholds; and set the plurality of output voltage thresholds based on the input voltage (See Fig. 9B/10B and Fig 12.  There are two output voltage thresholds shown, and they are input dependent as shown in Fig. 12).
As to claim 5, Kato in view of Capel teaches wherein the controller is further configured to increase the at least one output voltage threshold from a first magnitude to a second magnitude greater than the first magnitude when the input voltage decreases from greater than an input voltage threshold to lesser than the input voltage threshold (Fig. 1/2 Capel- MPPT).
As to claim 7, Kato in view of Capel teaches wherein the controller is further configured to decrease the at least one output voltage threshold when the input voltage increases from lesser than a second input voltage threshold to greater than the second input voltage threshold, further wherein the second input voltage threshold is greater than the first input voltage threshold (Capel, Figs. 1/2 – MPPT).
As to claim 9, Kato in View of Capel teaches wherein the controller is further configured to increase the at least one output voltage threshold when: the input voltage is less than an input voltage threshold; and the output voltage is greater than a defined output voltage threshold (Capel Figs. 1/2 – MPPT). 
As to claim 10, Kato in view of Kapel discloses wherein the defined output voltage threshold comprises one of the least one output voltage threshold (Fig. 10B shows reference voltage tracking; Capel Figs 1/2 show one MPPT point).  
As to claim 11, wherein the controller is further configured to decrease the at least one output voltage threshold when the input voltage is greater than the input voltage threshold (Capel, Figs. 1/2 – MPPT).
Claims 12-16, 18, 20-22 are method claims corresponding to the apparatus claims listed above, and are rejected for similar reasons.

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 10,116,200) in view of Capel (US 6,984,970) and Orr (US 2018/0248525).
As to claim 6, Kato in view of Capel does not disclose wherein: the power converter is configured to operate in a bypass mode in which a bypass switch couples an output of the power converter configured to generate the output voltage to an input of the power converter at which the input voltage is received; and the controller is configured to set the at least one output voltage threshold to the first magnitude in response to the power controller entering the bypass mode.
Orr teaches wherein: the power converter is configured to operate in a bypass mode in which a bypass switch couples an output of the power converter configured to generate the output voltage to an input of the power converter at which the input voltage is received; and the controller is configured to set the at least one output voltage threshold to the first magnitude in response to the power controller entering the bypass mode (¶171 “ In this example initially the signal level is at a level where the battery voltage V.sub.BATT would provide sufficient voltage headroom for the amplifier 104. Thus, as described above the controller 301, may, in some instances, operate the DC-DC converter 102 in a bypass mode of operation and the battery voltage may be provided directly as the output voltage of the voltage regulator.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use bypass mode as disclosed in Orr to reduce switching losses.  
Claims 17 is a method claims corresponding to the apparatus claims listed above, and is rejected for similar reasons.
Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 10,116,200) in view of Capel (US 6,984,970) and Del Vecchio (US 2018/0248525).
As to claim 8, Kato in view of Capel makes obvious wherein the controller is further configured to decrease the at least one output voltage threshold when the input voltage increases from lesser than the input voltage threshold to greater than the input voltage threshold (Capel, MPPT).  He does not explicitly teach for more than a defined period of time.
Del Vecchio teaches for more than a defined period of time (Col. 2, lines 43-46 “The comparison circuit 7 may comprise time delays and supplies a tripping signal Sd if the quantity .theta. is greater than a preset threshold for the duration of the corresponding time delay.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use transient response delay as disclosed in Del Vecchio to decrease false positive states.  
Claims 19 is a method claims corresponding to the apparatus claims listed above, and is rejected for similar reasons.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839